DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
The claims filed 05/04/2022 are entered – no claims have been amended. Claims 1-20 remain pending in this application. 

The rejection of Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0375036 A1) in view of Strassner et al. (US 2015/0243912 A1) as previously set forth in the Non-Final Office Action mailed 02/04/2022 is maintained.

Response to Arguments
Applicant’s arguments on Pages 26-27 of the response with respect to the rejection of the claims under 35 USC § 103 in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant notes on Pages 26-27 of the reply that Strassner discloses that the replacement of a phenyl group in EM-3 with a benzyl group (i.e. EM-7) results in an improvement in quantum yield from 41% to 53%. 
Examiner’s Response – The Examiner agrees and thanks Applicant for this note. Paragraphs above the relevant compound instead of below the relevant compound were inadvertently cited in the previous Office Action when reciting the quantum yield values for EM-3 and EM-7. This is remedied in the rejection below. Note that the basic thrust of the rejection (i.e. the modification of Chen’s Compound 87920 by substituting the phenyl benzimidazole substituent for a benzyl substituent in order to obtain the benefit of increased quantum yield as suggested by Strassner) remains unchanged.
Applicant’s Argument – Applicant argues on Page 27 of the reply that Table 3 in the specification provides relative PLQY values for films including Compound 6 (53%) and Comparative Compound X7 (41%). Applicant notes that the only difference between the structures is the presence of a benzyl group in Compound 6 wherein Compound X7 contains a phenyl group. Applicant notes that Strassner discloses a “12% improvement in PLQY” for EM-7 as compared with EM-3 whereas Compound 6 provides an “86% improvement in PLQY” as compared with Compound X7. Applicant concludes that the claimed compounds are patentable over the prior art combination in view of the above evidence of unexpected results.  
Examiner’s Response – Applicants have the burden of explaining the proffered data as evidence of non-obviousness. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. The following considerations are pertinent to the discussion of unexpected results: (i) evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance; (ii) evidence of nonobviousness must also be commensurate in scope with the claims which the evidence is offered to support; (iii) comparison must be between the claimed subject matter and the closest prior art to be effective to rebut a prima facie case of obviousness. See MPEP § 716.02. Examiner’s Response – Concerning items (ii) and (iii), the Examiner notes that the inventive and comparative structures relied upon by Applicant (inventive Compound 6 and comparative Compound X7) are structures wherein the lower left benzene ring is unsubstituted. However, the Compound 87920 of Chen (and the modified compound CS1) in the previous rejection include a bulky 2,6-diisopropylphenyl substituent on said benzene ring. Thus, comparison has not been made to the closest prior art. Where the comparison is not identical with the reference disclose, deviations therefrom should be explained, and if not explained should be noted and evaluated, and if significant, explanation should be required. See MPEP § 716.20(e). It is unclear what differences in PLQY data would be observed between compounds as presented in Table 3 and compounds as taught by the prior art with such bulky substituents. Indeed, as evidenced by Kottas et al. (US 2012/0292601 A1), it is known in the art of metal complexes for OLEDs that the use of 2,6-diisopropylphenyl moieties can be advantageous due to increased steric bulk around the metal center which can prevent solid state packing and result in high efficiency (see [0058]). Likewise, as evidenced by Diana et al. (“The Effect of Bulky Substituents on Two π-Conjugated Mesogenic Fluorophores. Their Organic Polymers and Zinc-Bridged Luminescent Networks” Polymers (11), 2019), it is known in the art that the addition of bulky substituents can improve PLQY by increasing the distance between the emitting species in the solid state preventing the formation of stacking interactions, and slowing down the rate of radiationless decay (see Pg. 2, ¶3). Thus, since it is known that the 2,6-diisopropylphenyl moiety impacts the PLQY of the compound, it is unclear what differences in the data may be observed for the compound of Chen with and without the substituent of Strassner. Furthermore, the evidence of non-obviousness is not commensurate in scope with the claims which the evidence is offered to support. Independent Claim 1 (and all dependent claims) encompass wherein structures wherein the lower left ring (corresponding to the ring A12 in Formula 1-1) is substituted by one or more groups R17 which may include bulky substituents such as 2,6-diisopropylphenyl. Applicant points only to data from structures wherein R17 is hydrogen. The showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP § 716.20(d). As an additional concern, the Examiner notes that the data in Table 3 of the declaration is prepared using a thin film with a host of CBP and 10 wt% of the inventive/comparative platinum complexes as a dopant. In comparison, the emissive layer of Chen is formed using Compound D (see [0147]) which is a silyl-based host (see Pg. 84). Thus, comparison has not been made to the closest prior art. It is unclear what differences in PLQY data would be observed between films as presented in Table 3 and films as taught by the prior art with substantially different host structures. For at least the above reasons, the alleged unexpected results are considered insufficient for overcoming the prima facie case of obviousness set forth in the previous Office Action. 
Examiner’s Response – Concerning item (i), the Examiner notes that the modification in the rejection of record is based on the expectation of increased PLQY resulting from the substitution of a phenyl for a benzyl group. Investigation of the statistical and practical significance of increases in Table 3 compared to that which is expected based on the teachings of the prior art requires consistent numerical evaluation. Applicant notes that the prior art shows an improvement of 12% PLQY resulting from substitution of the phenyl moiety of EM-3 (41%) for a benzyl moiety in EM-7 (53%). Note that the 12% value recited by Applicant is therefore an absolute increase. On the contrary, Applicant cites an 86% improvement in PLQY from Compound X7 to Compound 6 which is a relative (i.e. percent change) value. For fair comparison, the Examiner notes that the relative improvement in the prior art is 29%. Applicant has not commented on the statistical/practical significance of their data in view of the teachings of the prior art concerning an expectation of increased PLQY. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0375036 A1) in view of Strassner et al. (US 2015/0243912 A1).
Regarding Claims 1-4, 6-7, 9-13, Chen teaches platinum complexes comprising an imidazole/benzimidazole carbene ring according to Formula I that useful as emitters in OLED applications (see [0015]-[0017] & Abstract). Chen teaches specific examples of said platinum complexes including Compound 87920 (see Pg. 82) whose structure is reproduced below. 

Chen Formula I: 
    PNG
    media_image1.png
    282
    304
    media_image1.png
    Greyscale
Chen 87920: 
    PNG
    media_image2.png
    423
    492
    media_image2.png
    Greyscale


	Chen’s 87920 differs from those structures according to the instant claim in that the substituent on the benzimidazole is not a substituent R18 represented by *-C(Q101) (Q102)(Q103) as recited in Claim 1. However, it is noted that Compound 87920 is a compound to Formula I above wherein the group at issue is denoted as the group R. Chen teaches that R may be a 6-membered aromatic ring (as seen in Compound 87920) or an alkyl group (see [0055]). Likewise, Chen suggests that alkyl groups include methyl groups that may be substituted (see [0034]). 
	In the analogous art of platinum complexes including a benzimidazole carbene ligand for use as an emitter in an OLED (see Abstract), Strassner teaches Pt complexes including the complexes EM-3 (see Pg. 27) and EM-7 (see Pg. 28) which are reproduced below. 

Strassner EM-3: 
    PNG
    media_image3.png
    347
    336
    media_image3.png
    Greyscale
    Strassner EM-7: 
    PNG
    media_image4.png
    349
    349
    media_image4.png
    Greyscale


	As seen from the structures above, Strassner’s EM-3 and EM-7 differ only in the identity of the substituent on the benzimidazole wherein EM-3 contains a phenyl substituent and EM-7 contains a benzyl (phenylmethyl) substituent. Strassner suggests that EM-3 has a quantum yield of only 41% (see [0227]) while EM-7 has a quantum yield of 53% (see [0235]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s Compound 87920 by substituting the phenyl benzimidazole substituent for a benzyl substituent (which is encompassed by the general Formula I and group R of Chen) for the benefit of increased quantum yield as suggested by Strassner.  
	The above modification would yield the following structure, referred to herein as CS1 and reproduced below for comparison to the Formulae 1 and 1-1 of the instant claim. 

Instant: 
    PNG
    media_image5.png
    512
    599
    media_image5.png
    Greyscale
   CS1: 
    PNG
    media_image6.png
    415
    431
    media_image6.png
    Greyscale

	As seen from the structures above, the modified compound CS1 (Chen in view of Strassner) is regarded to meet each of the following limitations of the instant claims: 
M11 is a third-row transition metal (platinum)
L11 is a ligand represented by Formula 1-1 & n11 is 1
n12 is 0
X11 and X13 to X17 are each independently C
X12 and X18 are each independently N
X11+X12, X13+X14, X14+X15, and X17+X18 are each independently linked via a chemical bond 
Y22 is N(R18) wherein R18 is a group represented by *-C(Q101) (Q102)(Q103)
Q101 is an unsubstituted C6 aryl group (phenyl group)
Q102 and Q103 are each independently hydrogen 
A11 is an N-containing C5 heterocyclic group (a pyridine)
A12 is a C6 carbocyclic group (a benzene)
T11 is O
E11 is an unsubstituted C4 alkyl group (a tert-butyl) & a11 is 1
G11-G14 are each independently hydrogen 
R11-R16 are each independently hydrogen 
R17 is a substituted C6 aryl group (a diisopropylphenyl) & b17 is 1
*1 to *4 each represent a binding site to M11
L12, R19-R20, and Q1-Q3 are not required to be present 

Regarding Claim 5, Chen in view of Strassner teaches the modified organometallic Compound CS1 according to Formulae 1 and 1-1 of Claim 1 above. CS1 includes a pyridine group corresponding to A11 which is a moiety represented by Formula 2-1 wherein E11 is an unsubstituted C4 alkyl group (a tert-butyl) & a11 is 1 as described above with respect to Claim 1.

Instant: 
    PNG
    media_image7.png
    134
    143
    media_image7.png
    Greyscale
    CS1: 
    PNG
    media_image6.png
    415
    431
    media_image6.png
    Greyscale


Regarding Claim 8, Chen in view of Strassner teaches the modified organometallic Compound CS1 according to Formulae 1 and 1-1 of Claim 1 above. CS1 includes a benzene group corresponding to A12 which is a moiety represented by Formula 3-1 wherein R17 is a substituted C6 aryl group (a diisopropylphenyl) & b17 is 1 as described above with respect to Claim 1.
Instant: 
    PNG
    media_image8.png
    202
    179
    media_image8.png
    Greyscale
    CS1: 
    PNG
    media_image6.png
    415
    431
    media_image6.png
    Greyscale


Regarding Claim 14, Chen in view of Strassner teaches the modified organometallic Compound CS1 according to Formulae 1 and 1-1 of Claim 1 above. CS1 is also a compound according to Formula 1-12 of the instant claim wherein each variable is as defined above with respect to Claim 1 in connection with Formula 1-1.

Instant: 
    PNG
    media_image9.png
    386
    515
    media_image9.png
    Greyscale
    CS1: 
    PNG
    media_image6.png
    415
    431
    media_image6.png
    Greyscale


Regarding Claim 15, Chen in view of Strassner teaches the modified organometallic Compound CS1 according to Formulae 1 and 1-1 of Claim 1 above. CS1 differs from the compounds of the instant claim in that it includes a diisopropylphenyl moiety on the phenyl group. However, as noted above with respect to Claim 1, CS1 is compound according to Chen’s general Formula 1. Note that in the Formula 1, the phenyl ring is substituted with a group Rc which may be an aryl group (as seen in CS1) or a hydrogen (see [0046]) among other groups. Also note that Chen teaches exemplary compounds wherein RC is hydrogen such as Compounds 95050, 226820, and 82174210 (see Pg. 82). 
Therefore, provided the general formula and teachings of Chen, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the diisopropylphenyl moiety in CS1 for a hydrogen because Chen suggests that hydrogen may preferably be selected as hydrogen. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would remain useful as an emitter in the OLED of Chen and would possess the benefits taught by Chen. See MPEP § 2143(B). Likewise, it would have been obvious to the ordinarily skilled artisan to specifically select hydrogen because said selection would have been a choice from a finite number of identified, predictable solutions of a moiety useful as the group RC in a compound according to Chen’s Formula 1 possessing the benefits taught by Chen. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula I having the benefits taught by Chen in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).
The above modification would yield the following compound, referred to herein as CS2 and reproduced below for comparison to the first structure of the instant claim. As seen from the structures below, the modified compound CS2 (Chen in view of Strassner) is equivalent to the first compound of the instant claim.  

Instant: 
    PNG
    media_image10.png
    270
    295
    media_image10.png
    Greyscale
   CS2: 
    PNG
    media_image11.png
    478
    549
    media_image11.png
    Greyscale


Regarding Claims 16-19, Chen in view of Strassner teaches the modified organometallic compound CS1 according to Claim 1 above. The prior art combination does not explicitly teach an OLED comprising CS1. However, Chen teaches an organic light-emitting device comprising a first electrode (ITO anode), a second electrode (Al cathode), and an organic layer disposed between the first and second electrode comprising an emission layer (EML) including a host and 10 wt% Compound 87920 as an emitter (see [0147] & Tables 2). Chen also teaches that the organic layer further comprises a hole transport region disposed between the first electrode and the emission layer including a hole injection layer (HIL), a hole transport layer (HTL), and an electron blocking layer (EBL) and an electron transport region disposed between the emission layer and the second electrode including a hole blocking layer (BL), an electron transport layer (ETL) and an electron injection layer (EIL) (see [0147]). Provided the teachings of Chen and Strassner, it would have been obvious to modify the Compound 87920 in the OLED described above to form CS1 as described in greater detail with respect to Claim 1 above.

Regarding Claim 20, although the instant claim is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of Claim 1. Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Chen in view of Strassner teaches the modified organometallic compound CS1 according to Claim 1, as described above, and does not include any components that would make it unfit for use as a diagnostic composition.





Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al. (US 2016/0028028 A1) teaches a benzimidazole carbene containing platinum complex comprising a substituted benzyl moiety as a substituent on said carbene. See for example, the compound reproduced below (see Pg. 8). 

Li:   
    PNG
    media_image12.png
    328
    362
    media_image12.png
    Greyscale


Hang et al. (US 10.199.583 B1) teaches platinum complexes for use as emitters in OLEDs according to Formula I (see Col. 4, lines 38-55) wherein Re may be a benzyl group (see Col. 9, lines 21-31).
Hang: 
    PNG
    media_image13.png
    296
    457
    media_image13.png
    Greyscale


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789